ORDER
PER CURIAM.
Wendell Adams (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of first-degree murder, in violation of Section 565.020 RSMo 2000,1 one count of knowingly burning or exploding, in violation of Section 569.055, and one count of tampering with physical evidence, in violation of Section 575.100. After finding Defendant was a persistent offender, the trial court sentenced him to consecutive terms of life imprisonment without eligibility of probation or parole for the murder and four years for each of the other offenses.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.